Order reversed on the law, with ten dollars costs and disbursements, and motion granted dismissing the complaint as to the defendant Sikes, with ten dollars costs. What was said in the opinion of this court in an earlier appeal in this ease (231 App. Div. 8) is, we think, determinative of this appeal. We find no allegation of any wrong done by Sikes to the plaintiff and there was no contractual relation between them. Any cause of action based on the inadequacy of the consideration paid by Sikes for the desk company’s property is in favor of the desk company and can be maintained, if at all, only in a creditor’s action or in a derivative action. This is neither a creditor’s action nor a derivative action. All concur. Present — Sears, P. J., Taylor, Edgcomb, Thompson and Crosby, JJ.